PER CURIAM.
Appellant, Edmund Kite McIntyre, appeals from a trial court order denying his motion for post-conviction relief. We affirm the order of the trial court based upon a holding that the motion was untimely filed pursuant to the two-year limitations period prescribed in rule 3.850, Florida Rules of Criminal Procedure; and appellant’s claims do not fall within either of the two exceptions to application of the time limit set forth in that rule. Johnson v. State, 536 So.2d 1009 (Fla.1989); Delap v. State, 513 So.2d 1050 (Fla.1987); Saccucci v. State, 546 So.2d 1154 (Fla. 2d DCA *3891989); see Whiddon v. Dugger, 894 F.2d 1266 (11th Cir.1990).
Affirmed.